DETAILED ACTION
This office action is in response to the communication received on 10/23/2021 concerning application no. 15/797,075 filed on 10/30/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/23/2021 have been fully considered but they are not persuasive. Applicant argues that, while Kurtz does disclose the “target is then modified to avoid areas of high temperature uncertainty, especially close to critical structures than may otherwise be damaged by over-heating” (Kurtz [0024]), Kurtz does not disclose or suggest modifying the location of an anatomical boundary as required by claim 1.  The location of the temperature map on the anatomical boundary appears to be arbitrary and a design preference.  .
In addition, the amendment to claim 1 has introduced limitations which render the claim unclear.  Claim 1 was amended to recite “in the computer, receiving a request to modify a location of the anatomical boundary; in the computer, modifying the location of the anatomical boundary only when the temperature uncertainty for a modified location of the anatomical boundary is below a threshold temperature uncertainty”.  The “modified location” is now required to cause a location of the anatomical boundary to be modified.  It is unclear how the location can be modified to trigger modification of a location, i.e. it appears this conditional statement cannot be triggered as the trigger is the result of the statement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 was amended to recite “modifying the location of the thermal therapy applicator center only when the temperature uncertainty for a modified thermal therapy applicator center location is below a threshold temperature uncertainty; and generating an alert, with the computer, when the temperature uncertainty for the modified thermal therapy applicator center location is greater than or equal to the threshold temperature uncertainty.”  While support is present for “generating an alert when the temperature uncertainty for the portion of the anatomical boundary is greater than the threshold temperature uncertainty” (see [0007] of the pre-grant publication of the instant application) and support is present for modifying the location of the thermal therapy applicator center to correct for transient motion (ibid. [0049, 0053]), no support is seen for the “modifying the location of the thermal therapy applicator center only when the temperature uncertainty for a modified thermal therapy applicator center location is below a threshold temperature uncertainty; and generating an alert, with the computer, when the temperature uncertainty for the modified thermal therapy applicator center location is greater than or equal to the threshold temperature uncertainty” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 5 and 7 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to recite “in the computer, receiving a request to modify a location of the anatomical boundary; in the computer, modifying the location of the anatomical boundary only when the temperature uncertainty for a modified location of the anatomical boundary is below a threshold temperature uncertainty”.  The “modified location” is now required to cause a location of the anatomical boundary to be modified.  This appears to be an un-executable conditional statement, since no modified location may be available to determine if a location is 
In addition, it is unclear if the “location of the anatomical boundary” on line 18 of the claim is the same, different or related to the “modified location of the anatomical boundary” on lines 19 and 20.  For purposes of examination, these locations will be considered to be equivalent.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 1 – 3, 5, 7 – 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 2015/0038883, herein Kurtz) (cited in an IDS dated 07/26/2018) in view of Lee et al. (US 2013/0261429, herein Lee) (cited in the action dated 07/28/2021).
With regard to claim 1, Kurtz discloses a method for dynamically delivering thermal therapy to a target volume, 216, within a patient's body, 110, comprising: determining an anatomical boundary corresponding to the target volume for delivery of thermal therapy thereto, 214; using a thermal therapy applicator comprising an ultrasound transducer array, delivering a thermal therapy dose to said target volume, 216; in a computer, receiving N sets of temperature data for pixels corresponding to a portion of a patient's body, each set of temperature data corresponding to a respective capture time of phase images captured using a magnetic resonance imaging (MRI) device, wherein N is greater than or equal to M, N is considered to be taught by the first collection of complex images, e.g. 25, and M is considered to be taught by the first 5 images or a plurality of measurement images, e.g. 20; in the computer, for each of the past M capture times, determining a corrected temperature at each pixel, temporal drift temperature correction; in the computer, for each pixel, calculating a temperature uncertainty based on said corrected temperature at each of the past M capture times; and, in the computer, receiving a request to modify a location of the anatomical boundary, drawings by clinician of target curves surfaces or volumes, in the computer, modifying the location of the anatomical boundary only when the temperature uncertainty for modification is done after identifying regions below a threshold temperature uncertainty by not highlighting those regions, and generating an alert, with the computer, when the temperature uncertainty for the modified location of the anatomical boundary is greater than the threshold temperature uncertainty (Figs. 2 & 3; [0012 – 0016, 0020 – 0021, 0024 – 0029, 0033, 0039, 0044]).
Kurtz fails to explicitly disclose that M is a rolling capture time window.
Lee teaches a rolling capture time window (Figs. 2A – 2C; [0072 – 0077]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of M being a rolling capture time window.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurtz to include M being a rolling capture time window as taught by Lee, since this allows fused data to be created live or as acquired without sacrificing data rate by using curve fitting to the most recent data to compute the fused data at a high data rate.
Alternatively, if it could be argued that lack of highlighting in those areas that are below the temperature uncertainty threshold does not disclose the limitations “in the computer, modifying the portion of the anatomical boundary only when the temperature uncertainty for the portion of the anatomical boundary is below a threshold temperature uncertainty,” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the highlighting of the areas exceeding a threshold temperature uncertainty to those areas below a threshold temperature uncertainty to effect modification of a portion of the anatomical boundary, since it has been held that a mere 
In addition, Kurtz discloses the location of temperature uncertainty may be “calculated on said boundary or any points that are used by the operator or controller to control the treatment process” [0027] (emphasis added).  Based on this disclosure, the location of the temperature boundary being coincident with the anatomical boundary would appear to be a design choice which would have been obvious to one of ordinary skill and would yield the reasonably predictable result of defining the temperature along an anatomical boundary.
Regarding claim 2, Kurtz discloses wherein the temperature uncertainty corresponds to a standard deviation of said corrected temperature at each pixel across the past M capture times [0016].
With regard to claim 3, Kurtz discloses pausing the delivery of the thermal therapy dose before modifying the location of the anatomical boundary [0028].
	Regarding claim 5, Kurtz discloses, in the computer, validating the anatomical boundary to confirm that the temperature uncertainty for the modified location of the anatomical boundary is below the threshold temperature uncertainty [0052].
	Regarding claim 7, Kurtz discloses, in the computer, calculating a standard deviation at each point along the anatomical boundary across the past M capture times [0016].
	With regard to claim 8, Kurtz discloses, in the computer, generating a temperature uncertainty map, the temperature uncertainty map including the temperature uncertainty for each pixel [0016, 0020].
claim 9, Kurtz discloses displaying the temperature uncertainty map on a display coupled to the computer [0029].
 	With regard to claim 14, Kurtz in view of Lee discloses in the computer, receiving a new set of temperature data for pixels corresponding to the portion of a patient's body, 110 (Kurtz), the new set of temperature data comprising an N+1 set of temperature data, moving window; in the computer, for the new set of temperature data, moving window, determining a corrected temperature at each pixel, (Lee: Figs. 2A – 2C; [0072 – 0077]); and in the computer, for each pixel, calculating an updated temperature uncertainty based on the past M capture times, the past M capture times including the new set of temperature data (Kurtz: [0016, 0044]) and excluding an oldest capture time used to determine the last temperature uncertainty (Lee: Figs. 2A – 2C; [0072 – 0077]).   The moving window of Lee is seen to exclude an oldest capture time used to determine the last temperature uncertainty.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 2015/0038883, herein Kurtz) (cited in an IDS dated 07/26/2018) in view of Lee et al. (US 2013/0261429, herein Lee) (cited in the action dated 07/28/2021) in view of Quistgaard et al. (US 2005/0154431, herein Quistgaard) (cited in the action dated 03/23/2021).
Regarding claim 4, Kurtz in view of Lee fails to disclose generating an alert, with the computer, when the temperature uncertainty for the modified thermal therapy applicator, 410, center location is greater than or equal to the threshold temperature uncertainty, as illustrated in Fig. 5 (Kurtz: Figs. 4 & 5, [0028, 0053]) receiving a request to modify a location of a thermal therapy applicator center; in the computer, modifying the location of the thermal therapy 
Quistgaard teaches receiving a request, user guiding robotic arm [0121], to modify a location of a thermal therapy applicator center, tracking position of the energy applicator [0145], and, in the computer, modifying the location of the thermal therapy applicator center, via use of a target ring [0115 – 0119].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of receiving a request to modify a location of a thermal therapy applicator center, and, in the computer, modifying the location of the thermal therapy applicator center.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurtz in view of Lee to include receiving a request to modify a location of a thermal therapy applicator center, and, in the computer, modifying the location of the thermal therapy applicator center as taught by Quistgaard, since this allows display of a map dealing with the current treatment regime to be shown on a monitor, LCD or other device that can be properly interpreted by a user so he or she can determine where to move the treatment device to continue with the procedure.
Further regarding claim 4, Kurtz in view of Lee in view of Quistgaard discloses in the computer, modifying the location of the thermal therapy applicator center, target ring (Quistgaard: [0115 – 0119]), only when the temperature uncertainty for a modified thermal therapy applicator center location is below a threshold temperature uncertainty, as in Fig 5 (Kurtz: Fig. 5; [0028, 0053]).  Kurtz discloses stopping planned treatment when an alert is triggered, the alert being an elevated temperature.

Claim(s) 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 2015/0038883, herein Kurtz) (cited in an IDS dated 07/26/2018) in view of Lee et al. (US 2013/0261429, herein Lee) (cited in the action dated 07/28/2021) in view of Fan et al. (US 2010/0286516, herein Fan) (cited in the action dated 03/23/2021).
With regard to claim 10, Kurtz in view of Lee discloses relying on corrected temperature at each pixel across the past M capture times (Kurtz: [0016, 0044]) but fails to disclose detrending of that data to form detrended temperature data.
	Fan teaches using detrending data, linear regression estimation [0068].  
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of detrending of temperature data to form detrended temperature data.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurtz in view of Lee to include detrending of temperature data to form detrended temperature data as taught by Fan, since this allows for a displacement profile which may be used to characterize a mechanical property of the tissue.
Regarding claim 11, Kurtz in view of Lee in view of Fan discloses performing a linear regression of the corrected temperature at each pixel across the past M capture times (Kurtz: [0016, 0044]) (Fan: [0068]).
With regard to claim 12, Kurtz in view of Lee in view of Fan discloses calculating the standard deviation of the detrended temperature data at each pixel (Kurtz: [0016, 0044]) (Fan: [0068, 0074]).
claim 13, Kurtz in view of Lee in view of Fan discloses determining the temperature uncertainty based on the standard deviation of the detrended temperature data at each pixel (Kurtz: [0016, 0044]) (Fan: [0068, 0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793